Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is directed to an endoscope “which is fixed to an operation section of another endoscope”.  How many endoscopes are necessary for the claim to be met?  The Examiner recommends amending the claim by making it an endoscope configured to be fixed to another endoscope.  Further adding to the problem is that the body of the claim refers to structural details of the other endoscope.  The Examiner is treating the claim as being directed to a single endoscope that is configured to be fixed to another endoscope.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102a1/a2 as being anticipated by McWeeney et al. (US 2005/0272975).
Regarding Claim 9, McWeeney discloses:
An endoscope which is fixed to an operation section of another endoscope (see Fig. 31), the endoscope comprising: 
a bending operation section (proximal handle including 3224) including a recessed face (see Fig. 42 showing the right side of the device having a recess) formed so as to come into face contact with a surface of a projection portion formed on the operation section of the other endoscope (shown in Fig. 31, as a matter of claim construction, the claim does not require a recess to come into contact with the other endoscope and the other endoscope is not part of the claim; therefore, the fact that McWeeney has the structural limitation of a recessed face is considered to read on the structure and function of the claim); and 
.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the combination of two medical devices with the second device having a recess portion that is a part of a surface of the second operation section and is a recessed face formed such that at least part of the recessed face comes into face contact with a surface of the projection portion, and the second operation section is fixed to the first operation section in a state where the recess portion is in contact with the surface of the projection portion.  McWeeney shows that it is known to attach two endoscopes to each other via a strap (see Fig. 31).  McWeeney does not explicitly disclose a recessed portion as claimed where the recess of the second endoscope contacts the protrusion of the first.  Applicant’s complementary design allows the two to fit together with ease.
Bean (see Conclusion) shows providing an adaptor to connect two medical devices.  This reference shows why Applicant’s configuration is not obvious.  It seems as though it would be easier and cheaper to provide a simple adaptor (see Figs. 8A-C, for example) that does not require special manufacturing of the two devices.  Incorporating Bean’s recesses and contours into something like McWeeney is not obvious because it does require so much reconfiguring.

Claim 9, on the other hand, is not allowable because it is directed to a single device.  Endoscopes are known to have recesses, as seen in McWeeney, and also as finger grips or the like.  The inclusion of a fixing member does not create a patentable distinction as straps on endoscopes are known for either attaching to other devices (see McWeeney) or even to the user.  The claims and disclosed device do not represent a patentable distinction over the known art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muller et al. (US 5,199,417) showing an endoscope handle with a recess portion; Bean et al. (US 2014/0223701) showing an adaptor to connect two devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795